Title: To Thomas Jefferson from William Short, 7 July 1790
From: Short, William
To: Jefferson, Thomas



Dear Sir
Paris July the 7th. 1790

The intelligence of your long and painful indisposition has given me, in common with all your friends here a real concern. They join me in solliciting you not to allow too intense an application to business to expose you again to an attack which by repetition must  necessarily become dangerous. The account of the President’s narrow escape affected sincerely all the friends to America here. His re-establishment gives great pleasure. At present I have recieved either the originals or copies of all the letters you mention in yours of May the 27th. except—that of March the 28th and April 7th. My private letters since I have recieved from you the information of your remaining at New-York, have been June the 14th. and 29th. Of the first I sent a duplicate.
Petit and the packers are going on with the greatest expedition possible. I foresee no delay unless the fever of going to work at the Champ de Mars should take possession of the packers. They think that every thing will be ready in seven or eight days.—Petit still continues his determination not to go to America, unless he should hear farther from you. I suppose the truth is that he counts on being employed by your successor. Should he fail there and not be able to find any other suitable place, which is highly probable under the present circumstances of this country, then I think he would be easily induced to go to America, though he says that his plan in that case is to return to his province, where he has some land which he will attend to the cultivation of.—The old chariot and cabriolet are sold for 300.₶ It was the most that could be got. The horses are not sold because the highest price was twenty five guineas. I did not send them to the market because I feared they would not sell for so much. I have thought it would be best to keep them for your successor who will certainly be glad to give much more for them. Should it fall to my lot, of which however I am far from entertaining hopes I should be glad to have them and I judge of others by myself. Still if a tolerable price is offered for them they shall be sold.
Since my last I have heard nothing either from Langeac, who is in Switzerland, or his brother who is his attorney here. There is no doubt however that you are obliged by the expressions of the lease to keep the house three years from the day of its renewal, and I suppose as little doubt that Langeac will insist on that interpretation of it.—Still he may be certainly engaged to relinquish his claim for a small sacrifice and particularly as he is in treaty and has hopes of selling his house. There will be no difficulty in making the house rent paid since your departure, enter into Mr. Grand’s accounts and it shall be done.
Tolozan spoke to me again a few days ago and told me he knew that by the Constitution you could accept the present with the consent  of Congress, which he knew also could be easily obtained. I told him that as yet there had been no instance of it, and that I supposed you did not chuse to be the first to sollicit it. Our conversation ended there, and he seemed well enough satisfied.
It has been understood that the Corps diplomatique are to be invited to the ceremony of the 14th. The Imperial, Spanish and Neapolitan Ambassadors not chusing to be present, and not liking either to refuse an invitation of the sort, are endeavouring to prevent the invitation. The Sardinian is going to visit the Bishop of Liege, it is supposed either that he may be absent on the 14th. or because a Mr. Cordon mistaken for him on the confines of Savoy has been arrested and insulted.—The English Ambassador and Ambassadress seem to please here very generally. They are still lodged in a hotel garni. She enquired of me very particularly about you some days ago, and told me she knew you here last year.
The Marquis de la fayette is running through his fortune and I fear will get to the end of it. He refuses to accept any salary which has been repeatedly offered to him by the municipality. He has a large tent spread in his garden which holds a table of an hundred plates. He intends that it shall be filled every day as long as the deputies of the gardes nationales continue here. Mde. de la fayette’s life has been despaired of; but she is now quite out of danger. Mde. de Tessé has been very ill also. She is still in Switzerland. I have sent her the letter you inclosed me. Pio, I am told has entered the service as one of the garde soldée. It has been a long time since I have seen him, but I suppose he has some expectation of promotion, as he begun by being a private soldier. He is considered as the most violent enragé, and lives now in the district of the Cordeliers as I am told, which is the maddest of all Paris.
I have just recieved a letter from London which informs me that the Queen of Portugal has appointed M. Friere her minister there as minister to America. There may be and probably is some mistake as to the name and rank of the person in question. The Ambassador of Portugal certainly knew nothing of it three days ago.
I hope I shall not be much longer without knowing something as to the foreign establishment which Congress shall decide on. In the present uncertainty I know not what steps to take and although I endeavour as much as possible to keep this situation out of my sight still it presents itself too often and with too much force to be resisted. I am sorry you did not say who were those veterans in office who were on the public list, for it is the only list you speak  of. I enter very readily into your situation with respect to myself. I know your respect for public opinion and easily concieve that whatever might be your opinion as to my fitness for this place, if you concieved that the public would attribute my appointment to partiality in you, that you would be averse to taking such a degree of responsability on yourself. You my dear Sir are certainly the best and only judge how far that should weigh, and whether such an opinion would have existed in public. It certainly however could not have existed as to the appointment of chargé des affaires, and I think your opinion sometimes was that that grade was not an improper one. Certainly no inconvenience could have arisen for its being preserved for some time, and particularly during the absence and uncertain return of the French Minister. After having exercised that grade during that time, I should have shewn either that I was not proper to be appointed as Minister, or that I might be appointed with propriety even in the public opinion. This was what I had supposed would be the case. Others thought I should be appointed Minister immediately because they knew your opinion of me. I supposed it would be mediately because I knew better than they how those matters stood in America. I desired to be appointed for several reasons, and if I do not mistake one of them and the strongest was because I had allowed myself to be persuaded that I was more fit for it than another, and because I did not doubt I could be useful. I still hope that if by accident I should be continued here, I shall give no reason to repent of it. Adieu. Yr friend & servant,

W: Short

